DETAILED ACTION
This Office Action is responsive to the AFCP 2.0 filed 26 May 2021.  

Claims 21-26 are now pending.  The Examiner acknowledges the amendments to 

claims 21 and 24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 21-26 are allowable over the prior art of record. The following is an examiner’s statement of reasons for allowance: regarding claims 21-24, while the prior art teaches a system comprising: i) a remote activating device that generates a magnetic field, wherein said remote activating device comprises a pad configured to be positioned: i) on or under said patient, or ii) on or under a table or bed said patient is on, wherein said pad comprises multiple activating coils, ii) a tag that is insertable at a location in or on a tissue of a patient, wherein said tag is activated by said magnetic field, iii) a control unit comprising a processor and a control software, wherein said control unit is linked to said remote activating device, and iv) a display component configured to provide distance of said tag to a handheld surgical instrument, wherein said display component is configured to attach to said hand-held surgical instrument, the prior art of record does not teach or fairly suggest a system as claimed by Applicant, wherein the display component is removably mounted to said hand-held surgical instrument.
 b) positioning a hand-held surgical instrument in proximity to said tissue of said patient such that said patient is between said hand-held surgical instrument and said pad; c) localizing said tag in said patient by generating a magnetic field with said remote activating device and detecting a signal from said tag; and d) displaying, on a display component, the distance of said tag to said hand-held surgical instrument, wherein said display component is attached to said hand-held surgical instrument, the prior art of record does not teach or fairly suggest a method for localizing a tissue region of a patient as claimed by Applicant, wherein the display component is removably mounted to said hand-held surgical instrument.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791